Nolan, P. J., Ughetta, Christ and Brennan, JJ., concur; Pette, J., concurs in the confirmation of the respondent’s determination, but dissents as to the punishment imposed upon the petitioner, with the following memorandum: In view of the 39-day suspension of license imposed upon another driver involved in a companion case arising out of the same accident (Matter of Wattecamps v. Hults, 13 A D 2d 1009), the revocation of petitioner’s license seems harsh and excessive. In my opinion, the punishment should be moderated to a suspension, of 39 days.